Citation Nr: 1759250	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  10-44 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a cervical spine disability, to include as secondary to the service-connected lumbosacral disc disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Medina, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1982 to February 1987.

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In April 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.             This matter was previously remanded in July 2015.

In pertinent part, the February 2017 Board decision denied the Veteran's claim      for entitlement to service connection for a cervical spine disability, to include as secondary to the service-connected lumbosacral disc disease.  Thereafter, the Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  By an October 2017 Order, the Court vacated that part    of the February 2017 Board decision that denied service connection for a cervical spine disability, and remanded the claim back to the Board for compliance with instructions pursuant to a September 2017 Joint Motion for Partial Remand (JMPR).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his current cervical spine disability is secondary to his service-connected lumbosacral disc disease.

In the September 2017 JMPR the parties agreed that the September 2015 VA examination did not provide sufficient information concerning secondary service connection based on aggravation.  Accordingly, an addendum medical opinion is warranted.

Relevant ongoing medical records should also be requested.  38 U.S.C. § 5103A(c) (2012).

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate updated VA treatment records dating since February 2017.  If no such records exist, the claims file should be annotated to reflect such and the Veteran and his representative notified of such.

2. After the above development has been completed    to the extent possible, schedule the Veteran for a VA cervical spine examination.  The claims file must         be reviewed in conjunction with the examination.  Following review of the claims file and examination    of the Veteran, the examiner should respond to the following questions: 

a. Is it at least as likely as not (50 percent probability or greater) that the Veteran's cervical spine disability has been worsened beyond the normal progression  as a result of the service-connected lumbosacral disc disease.  The examiner should explain why or why not.

b. If the examiner finds the Veteran's cervical spine disability has been worsened beyond the natural progression (aggravated), the examiner should attempt to quantify the degree of aggravation beyond the baseline level of cervical spine disability that is due to the lumbosacral disc disease.  

3. After completing the above development, and any other development deemed necessary, readjudicate   the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all     claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




